DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021, has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical sighting device” in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for the claimed “indicator element.” Applicant replaced the term “display element” with “indicator element” in the amendment filed July 16, 2020, but failed to amend the specification to provide proper antecedent basis for the new term. Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 11, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (2015/0268001; hereinafter Porter) in view of Crispin (2014/0137458).
In reference to claim 1, Porter discloses an adjusting element for adjustment of a line of sight of an optical sighting mechanism, in particular a telescopic sight, comprising: 
a base and a reference mark (figure 2, base 20; paragraph 30, “reference mark”), 
a rotary actuating element, that can be rotated around an axis of rotation relative to the base, the rotary actuating element being a rotary actuating knob defined by an outer circumferential surface (figures 2 and 5, one-piece knob 86, which includes multiple outer circumferential surfaces), and 
an indicator element that can be rotated around the axis of rotation relative to the base and has at least one scale with multiple individual scale markings (figure 2, indicator element comprising the combination of elements 14 and 16, which include at least elements 24 and 44, with individual scale markings 26, 28, 46, and 48), where the indicator element is coupled to the rotary actuating element (figures 2 and 5), and the indicator element is visible with reference to the reference marking and acts to display a current setting of the rotary actuating element (paragraph 30), wherein the individual scale markings represent values of a main parameter (paragraph 30, main parameter “distance”) wherein in order to take into account a first ancillary parameter at least two scale levels are formed (figure 2, scale levels 24 and 44; possible ancillary parameters set forth in paragraph 28 as “shooting conditions”; see paragraphs 30 and 36), wherein each of the at least two scale levels are arranged on the indicator element axially spaced apart at an axial distance from one another (figure 2, the scale levels are axially spaced, i.e., spaced at different heights along the axis of rotation), wherein scale markings of the individual scale levels representing the same value of the main parameter are displaced from each other by a difference angle (figure 2, e.g., distance values “5” of the individual scale levels are displaced from each other by a difference angle to account for the ancillary parameter), and the main parameter can be corrected with the first ancillary parameter by using the individual scale levels (paragraphs 30, 35, 36);
wherein the rotary actuating knob is a one-piece unit (set forth above), and wherein the indicator element is capable of being exchanged so that different indicator elements having different scale levels are attachable to the adjusting element as claimed (figure 5 shows that the indicator element 14 + 16, or 14 +16 +18, can be easily removed and exchanged with other indicator elements having different scale levels) and wherein the scale levels are applied directly on the indicator element (figure 2).
Thus, Porter discloses the claimed invention, except fails to (1) explicitly state that the reference mark is on the base 20 and (2) explicitly state that the scale levels are one of printed, incised, engraved, or etched on the indicator element. 
Regarding (1), Crispin teaches that it is known to locate the reference mark of a scope upon the base of an adjusting element, in order to provide a clear view of the reference mark relative to scale markings of a display element (figure 1, element 170). Thus, it would have been obvious to a person of ordinary skill in the art to modify Porter so as to locate the reference mark on the base 20, as taught by Crispin, in order to provide a clear view of the reference mark relative to scale markings of the display element.
Regarding (2), Porter clearly shows that the scale levels are applied directly on the indicator element, but fails to disclose exactly how they are applied. Further, the examiner takes Official Notice that it is well known to print, incise, engrave, or etch scale level markings on an indicator element of an adjusting element of a sighting device, in order to apply such markings in a relatively indelible manner such that said markings are durable and long-lasting. Thus, it would have been obvious to a person of ordinary 
In reference to claim 3, Porter in view of Crispin (the modified Porter) makes obvious the claimed invention, since the indicator element is arranged directly on, i.e., in direct physical contact with, the rotary actuating knob (Porter: figures 2 and 5).
In reference to claim 4, the modified Porter makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 6, the modified Porter makes obvious the claimed invention (Porter: figure 7, which shows another embodiment having all of the elements of claim 1; scale levels 118 and 22 having scale markings as claimed in claim 6, i.e., different angles between adjacent scale markings of a scale level).
In reference to claim 8, the modified Porter makes obvious the claimed invention (figure 2, scale levels 24 and 44 are axially space apart by ancillary scale markings 50, i.e., elements 52 and 54, which run circumferentially around element 16). 
In reference to claim 11, the modified Porter makes obvious the claimed invention, as set forth above in the reference to claim 6, i.e., the difference angles of the scale levels are the same as claimed.
In reference to claim 18, the modified Porter makes obvious the claimed invention (Porter, paragraph 52 makes clear that element 14 may be transparent, and thus, constitutes a hollow cylinder as claimed; element 14 is rotationally coupled as claimed; element 20 of Porter is arranged inside the hollow cylinder 14, as made clear by figures 1 and 5, and may be mapped to the claimed reference component, the base 
In reference to claim 19, the modified Porter makes obvious the claimed invention, as set forth above (also see Porter, figure 5).
In reference to claim 20, the modified Porter makes obvious a method for adjustment of a line of sight of an optical sighting mechanism, in particular a telescopic sight, by means of he adjusting element according to claim 1, wherein the method comprises:
identification of the current shot conditions that differ from sighting in conditions, wherein the sighting in conditions include shot distance (paragraph 30 discloses multiple distance indicators 24, implying that a user identifies shot distance in order to select the correct distance indicator);
determination of a required correction value for a main parameter, by reading off from a table or a diagram or directly from a indicator element (paragraph 30, the distance corrections are represented by numbers on the indicator element);
rotation of the rotary actuating element relative to the base to set a specific value of the main parameter required for correction, whereby the current setting of the rotary actuating element can be read off using the indicator element (figures 2 and 5; paragraph 30 describes rotation of the rotary actuating element to a desired distance);
identification of the first ancillary parameter applicable to the current shot conditions, wherein individual levels are arranged on the indicator element 
determination of a required correction value for the main parameter with the first ancillary parameter by reading off the correction value from the indicator element (paragraphs 35 and 36 describe that different shooting conditions are accommodated by use of a different scale level, e.g., scale level 44, which provides correction values for distance with the first ancillary parameter);
adjustment of the rotation angle setting of the rotary actuating element to correct the main parameter with the first ancillary parameter (paragraphs 35 and 36, and figure 2, makes clear that rotary actuating element is rotated to select the correct distance on the second scale level).
In reference to claim 22, Porter in view of Crispin makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 23, Porter in view of Crispin makes obvious the claimed invention, as set forth above in the reference to claim 1 (it is noted that the indicator element of Porter constitutes a stepped, hollow cylinder).

s 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Porter in further view of Sheets (2017/0205195).
In reference to claim 10, the modified Porter makes obvious the claimed invention, except for wherein the reference marking has a second ancillary scale and thus a second ancillary parameter can be set, whereby the second scale of the reference marking acts to offset the zero point based on the second ancillary parameter. However, Sheets teaches that it is known to provide a reference marking with a second ancillary scale and associated indicator, in order to allow a second ancillary parameter to be set; the second ancillary scale acts to offset a zero point based on the second ancillary parameter (figures 22A-22C, second ancillary scale 66, indicator 60; the second ancillary parameter is the number of rotations, i.e., rotational position, of the adjusting element; the rotational position of the turret can indicate an offset of the zero point). Thus, it would have been obvious to a person of ordinary skill in the art to provide the adjusting element of the modified Porter with a second ancillary scale supplementing the reference marking and with an associated indicator, in order to allow a second ancillary parameter to be set and provide a user with a visual indicator for rotational position of the adjusting element; the second ancillary scale acts to offset a zero point based on the second ancillary parameter, and provides a user with rotational position information.
In reference to claim 17, the modified Porter make obvious the claimed invention, except for an at least partially transparent hollow cylinder on which the reference marking is formed, where the hollow cylinder is coupled to the base and cannot be rotated relative to it, a display cylinder is arranged inside the hollow cylinder and is .

s 1, 5, 7, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Casal (FR 758208 A) in view of Piltonen (2009/0064561) and further in view of Davidson et al. (2016/0040959) or Casas (2006/0278035).
In reference to claim 1, Casal discloses an adjusting element for adjustment of a line of sight of an optical sighting system, comprising: an indicator element that is capable of adaptation to a gun aiming device and has at least one scale with multiple individual scale markings (figure 3; machine translation, lines 68-70), wherein the individual scale markings represent values of a main parameter (lines 12-22, main parameter “distance”) wherein in order to take into account a first ancillary parameter at least two scale levels are formed (figures 3, scale levels are the horizontal lines; machine translation, lines 12-22 and 26-55, the first ancillary parameter is referred to as a “disturbing element”; a list of possible disturbing elements is found in lines 14-22), wherein each of the at least two scale levels are arranged on the indicator element axially spaced apart at an axial distance from one another (figure 3), wherein scale markings of the individual scale levels representing the same value of the main parameter are displaced from each other by a difference angle (figure 3, lines shown connecting the same value of the main parameter at different scale levels make clear such a difference angle), and the main parameter can be corrected with the first ancillary parameter by using the individual scale levels (lines 12-24 and 26-55), wherein the scale markings can be arcuate curves extendable beyond the individual scale levels, wherein the arcuate curves connect the individual point values to one another (figure 3 shows at least some of the lines connecting individual scale levels as arcuate 
Thus, Casal discloses the claimed invention, except for (1) a base having a reference marking thereon, a one-piece rotary actuating element (knob) that can be rotated around an axis of rotation relative to the base, the rotary actuating element being defined by an outer circumferential surface, wherein the indicator can be rotated around an axis of rotation relative to the base and is coupled to the rotary actuating element, wherein the indicator element is visible with reference to the reference marking and acts to display a current setting of the rotary actuating element, and wherein the indicator element is exchangeable as claimed. However, it is noted that Casal discloses that the indicator may be directly applied to a gun aiming device for use therewith; the indicator of figure 3 is initially formed as a strip. 
Further, Piltonen teaches that it is known to apply an indicator, initially formed as a strip, to a rotary actuating knob that is coupled with a base having a reference marking thereon, the rotary actuating knob rotatable around an axis of rotation relative to the base, the rotary actuating knob being defined by an outer circumferential surface, wherein the indicator forms a hollow cylinder once applied to the knob, is exchangeable for other indicators having different scale levels, can be rotated around an axis of rotation relative to the base and is coupled to the rotary actuating element, and wherein the indicator element is visible with reference to the reference marking and acts to display a current setting of the rotary actuating element, in order to provide a user adjustable means for elevation correction (or windage correction) for targets at various distances (figure 2, base bearing reference marking 6, rotary actuating element 5, 
It is noted that Piltonen remains silent as to the structural details of the knob, and thus, it is unclear whether the knob 5 (figure 2) is a one-piece knob. However, both Davidson and Casas teach that a rotary actuating knob, i.e., the knob that a user engages to effect rotary motion, of an adjusting element for a sighting device can be formed as a one-piece unit, in order to provide a simple, cost-effective, robust knob (Davidson: figures 3-5, knob 112, which a user engages to effect rotary motion of an adjusting device; Casas: figures 1 and 2, knob 9, which a user engages to effect rotary motion of an adjusting device).
Thus, based on the teachings of Piltonen and Davidson/Casas, it would have been obvious to a person of ordinary skill in the art to incorporate the indicator of Casal into a gun aiming device by applying the indicator of Casal, figure 3, to a one-piece rotary actuating knob that is coupled with a base having a reference marking thereon, the knob being rotatable around an axis of rotation relative to the base and defined by an outer circumferential surface, wherein the indicator forms a hollow cylinder once applied to the knob, is exchangeable for other indicators having different scale levels, can be rotated around an axis of rotation relative to the base and is coupled to the knob, and wherein the indicator element is visible with reference to the reference marking and acts to display a current setting of the rotary actuating element, in order to provide a user-adjustable means for elevation correction with a first ancillary parameter (by using the different scale levels) for targets at various distances, wherein said user-adjustable means includes a simple, cost-effective, robust knob (due to one-piece construction). 

In reference to claim 7, Casal in view of Piltonen make obvious the claimed invention (Casal, figure 3, the vertical lines extending below the bottom horizontal line).
In reference to claim 9, Casal in view of Piltonen, as set forth above, makes obvious the claimed invention except for wherein the scale markings, auxiliary lines, and ancillary scale markings have different colors. However, Piltonen further teaches that various markings on an adjustment knob of a riflescope may have different colors in order to visually distinguish said markings (paragraph 25, “different colors”). Thus, it would have been obvious to a person of ordinary skill in the art to form the scale markings, auxiliary lines, and ancillary scale markings with different colors, in order to visually distinguish them from one another.
In reference to claim 22 and 23, Casal in view of Piltonen makes obvious the claimed invention, as set forth above in the reference to claim 1.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the instant rejection relies upon different interpretations of previously applied references and/or teachings of newly added references; the arguments do not apply to the instant rejection.

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641